Title: Samuel S. Lewis to James Madison, 3 February 1829
From: Lewis, Samuel S.
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    Washington College Hartford,
                                
                                Feby 3d 1829.
                            
                        
                        
                        We have the honor to inform you that by an unanimous vote of the "Washington College Parthenon Society", You
                            have been elected an honourary member of said Society.
                        The object of the Parthenon is the promotion of useful knowledge; and knowing that You have ever zealously
                            promoted whatever tends to that object, we have presumed to trespass upon your attention.
                        Should it meet with your approbation to become an honorary Member of our Society, it would be peculiarly
                            gratifying to be informed thereof We have the distinguished honour to be, Dear Sir, most respectfully Yours
                        
                        
                            
                                Samuel S. Lewis. President
                        
                    